Citation Nr: 0414310	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-02 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. J.A. and Mr. H.H.


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran, who served on active duty with the United States 
Marine Corps from Decmber 1964 to December 1968, including 
service in the Republic of Vietnam, died on October [redacted], 2000.  
The veteran's widow is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision denied the appellant's 
claim for Dependency and Indeminity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death due to primary biliary ductal or pancreatic 
adeniocarcinoma as residual to Agent Orange (AO) herbicide 
exposure, and denied entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  The appellant 
appealed the denial of her claim for DIC benefits based upon 
service connection for the cause of the veteran's death.  No 
other issues were addressed in her Substantive Appeal (VA 
Form 9), or in her testimony before the undersigned Veterans 
Law Judge.  The record shows that the only issue in appellate 
status is that shown on the title page of this decision.  

In July 2002, during the pendency of this appeal, the 
claimant changed her accredited representative to the current 
veterans' service organization.  The appellant appeared and 
offered testimony in support of her claim at a June 2002 
hearing held before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals.

This case was previously before the Board in July 2003, at 
which time it was Remanded to the RO for purposes of ensuring 
that all notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) were afforded the 
claimant in the development of her claim, and to then 
readjudicate the claim for service connection for the cause 
of the veteran's death.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and her representative 
were provided with notices required under VCAA by RO letter 
of May 7, 2001, which informed them of the information and 
evidence necessary to substantiate the claim and to assist 
them in obtaining all such evidence.  That letter also 
informed the claimant and her representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  In June 2001, the appellant was 
contacted by a VA employee and asked to submit any additional 
evidence in her possession.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the 
appellant and her representative of required information and 
evidence and of its duty to assist them in obtaining all 
evidence necessary to substantiate the issue on appeal have 
been fully met.  The RO has obtained the late veteran's 
complete service medical, personnel, and administrative 
records, as well as all private or VA medical evidence 
identified by the claimant.  The appellant has been afforded 
a hearing before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals sitting at Washington, DC.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
her representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's June 2003 remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.
2.  The late veteran served on active duty with the United 
States Marine Corps from December 1964 to December 1968, 
including service in the Republic of Vietnam from July 30, 
1967, to April 24, 1968, and is presumed to have been exposed 
to AO herbicide while serving in the Republic of Vietnam.  

3.  Primary biliary ductal or pancreatic adenocarcinoma was 
not manifest during active service or at the time of service 
separation, and malignant tumors were not demonstrated or 
diagnosed within the initial postservice year.  

4.  Primary biliary ductal or pancreatic adenocarcinoma is 
not among the diseases which may be presumptively service-
connected based upon herbicide exposure.  

5.  No competent medical evidence has been submitted which 
links or relates the late veteran's fatal primary biliary 
ductal or pancreatic adenocarcinoma with his period of active 
service or any service-connecetd disease or injury.


CONCLUSION OF LAW

The veteran's fatal primary biliary ductal or pancreatic 
adenocarcinoma was not incurred in or aggravated by his 
period of active service, and the service incurrence of 
malignant tumors may not be presumed.  § 1310 (West 2000);  
38 C.F.R. § 3.312(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The record shows that in July 2000, the veteran submitted a 
Statement in Support of Claim (VA Form 21-4138) in which he 
stated a desire to claim service connection for lung cancer 
as residual to AO herbicide exposure, and indicated that he 
would submit medical evidence in support of that claim.  

In September 2000, the veteran submitted a document from the 
Social Security Administration (SSA) showing that he had been 
awarded SSA disability benefits.  In addition, he submitted a 
July 25, 2000, letter from Dr. J.B.G., a private physician, 
who stated that he had evaluated the veteran on that date for 
problems with metastatic adenocarcinoma consistent with 
biliary ductal or pancreatic origin; and that he was further 
found to have lymph node involvement in the periaortic and 
celiac plexus areas along with liver metastases.  That 
physician further stated that he could not exclude the 
possibility that this may have been a military service-
related problem.  He enclosed a July 2000 pathology report 
showing that a liver biopsy of the claimant revealed 
metastatic moderately differentiated adenocarcinoma 
consistent with bile duct or pancreatic origin.  

The record shows, in pertinent part, that a rating decision 
of October 2000 denied service connection for primary biliary 
ductal or pancreatic adenocarcinoma, while granting 
nonservice-connected disability pension.  The claimant was 
notified of those actions and of his right to appeal, but did 
not initiate an appeal.  

At the time of the veteran's death, service connection was in 
effect for a left orchiectomy residual to a shell fragment 
wound, evaluated as 30 percent disabling; for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling; a 
healed chip fracture of the right leg residual to a shell 
fragment wound, evaluated as 10 percent disabling; a tender 
scar residual to a shell fragment wound of the right thigh, 
evaluated as 10 percent disabling; a scar of the orbital 
cavities residual to a shell fragment wound; a scar of the 
right gluteal area residual to a shell fragment wound; a scar 
of the right lateral hip residual to a shell fragment wound; 
a scar of the face with retained foreign body residual to a 
shell fragment wound; scars of the anterior chest residual to 
a shell fragment wound; and scars of the right lower quadrant 
of the abdomen residual to a shell fragment wound.  All 
service-connected disabilities were rated as noncompensably 
disabling except as specifically noted.  In addition, the 
veteran was entitled to special monthly compensation under 
the provisions of 38 U.S.C.A. § 1114, subsection (k) and 
38 C.F.R. § 3.350(a) on account of anatomical loss of a 
creative organ.  

On November 21, 2000, the appellant submitted an Application 
for Dependency and Indemnity Compensation (DIC), Death 
Benefits and Accrued Benefits by a surviving Spouse or Child 
(VA Form 21-534).  With that document, she provided a death 
certificate showing that the veteran's death occurred on 
October [redacted], 2000, at Community Hospital, in Ottawa, Illinois; 
that the immediate cause of death was pancreatic cancer due 
to or as a consequence of pleural effusion; that there were 
no other underlying causes or other significant conditions 
contributing to death or resulting in the underlyingf cause 
of death.  No autopsy was performed.  

With that application, the appellant submitted a internet 
article titled "Malignant Pleural Effusion."  The appellant 
further submitted a November 1, 2000, letter from Dr. G.G.G., 
a private surgeon, in which he stated that he had treated the 
late veteran for many years; that in about May 2000, he had 
diagnosed the veteran with carcinoma of the pancreas with 
liver metastasis; and that the veteran died from his illness 
on October [redacted], 2000.  He further indicated that the claimant 
had sustained multiple wounds caused by shrapnel that was 
still retained in his body; that because of such impediment, 
he could not receive the benefit of magnetic resonance 
imaging (MRI) testing that could have sped up his diagnosis 
of carcinoma of the pancreas; and that such is the nexus of 
the veteran's previous war injuries and the cancer of the 
pancreas from which he ultimately died.  

By RO letter of January 16, 2001, Dr. G.G.G. was provided a 
copy of his previous letter and asked to provide details 
about the way in which the veteran's retained metallic 
foreign bodies barred or delayed the use of MRI testing 
equipment, including the length of any delay in making the 
proper diagnosis and the effect of the delay on treatment and 
the prognosis for the veteran's carcinoma; whether any other 
types of medical tests were available in order to timely make 
the proper diagnosis; and, if so, whether such tests were 
also delayed because of the veteran's retained metallic 
foreign bodies.  

In his response, received in February 2001, Dr. G.G.G. stated 
that the delay regarding diagnosis of the veteran's carcinoma 
of the pancreas was "a few days" and consequently not a 
real factor in the evolution and final outcome of his disease 
process, which was quite advanced at the time the diagnosis 
was finally made.

Private treatment records from the Community Hospital of 
Ottawa (Dr. G.G.G.), dated from April 1999 to July 2000, show 
that the veteran was admitted in April 1999 with complaints 
of lightheadedness and blurriness with tingling in his left 
hand times 2, both relieved with rest.  A cardiology work-up 
was unremarkable except for elevated cholesterol and the 
veteran was discharged to home.  The impression was chest 
pain, possible coronary artery disease from history.  A CT 
scan of the veteran's abdomen in May 2000 disclosed two tiny 
hypodense lesions in the dome of the liver thought probably 
secondary to a benign lesion, and the body and tail of the 
pancreas had a lumpy nodular appearance.  An untrasound of 
the gallbladder was normal, while a lower gastrointestinal 
revealed a normal colon.  

Private treatment records of the late veteran from the OSF 
St. Francis Medical Center-Peoria, dated from May to July 
2000, show that the veteran was transferred to that facility 
from Community Hospital of Ottawa in July 2000; that a CT 
scan of the abdomen revealed celiac and paraaortic adenopathy 
and multiple liver lesions compatible with metastasis, and 
that several of the liver lesions would be accessible to 
biopsy.  

As previously noted, a July 25, 2000, letter from Dr. J.B.G., 
a private physician, stated that he had evaluated the veteran 
on that date for problems with metastatic adenocarcinoma 
consistent with biliary ductal or pancreatic origin; and that 
he was further found to have lymph node involvement in the 
periaortic and celiac plexus areas along with liver 
metastases. That physician further stated that he could not 
exclude the possibility that this may have been a military 
service-related problem.  

The veteran was again admitted to Community Hospital of 
Ottawa in June 2000 for complaints of pain in the right upper 
quadrant which had recently worsened.  A MRI of the pancreas 
was ordered but not done because the veteran had shrapnel in 
the head and legs.  Although an exploratory laparotomy with 
liver biopsy was planned, the claimant was first seen in the 
Emergency Room for right upper quadrant pain and admitted.  
The diagnosis was carcinoma of the pancreas with extensive 
liver metastasis and lung metastasis.  The claimant was again 
seen in September 2000 and was admitted by Dr. G.G.G. for 
drainage of a bilateral pleural effusion.  It was noted that 
the veteran had been under treatment with chemotherapy by Dr. 
J.B.G. for known carcinoma of the pancreas and liver 
metastasis, and that following complaints of shortness of 
breath, he was admitted to Community Hospital of Ottawa, 
where X-rays showed a large pleural effusion, right worse 
than left, and he was admitted in September 2000 to undergo 
thoracentesis, with evacuation of 2,000 cc. of fluid.  He was 
discharged the following day with diagnoses of bilateral 
pleural effusion, pneumothorax, pancreatic cancer with 
metastasis to the liver.  The veteran was subsequently seen 
in the Emergency Room in October 2000 with a history of 
pleural effusion drained in September 2000.  The assessment 
was pancreatic cancer end stage terminal.  As noted, the 
veteran's death occurred on October [redacted], 2000, at Community 
Hospital of Ottawa.  

In June 2001, the appellant was contacted by a VA employee 
and asked to submit any additional evidence in her 
possession.  At that time, she related that she had no 
additional medical records to submit.  

As noted, a rating decision of June 2001 denied the 
appellant's claim for Dependency and Indeminity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death due to primary biliary ductal or 
pancreatic adeniocarcinoma as residual to Agent Orange (AO) 
herbicide exposure, and denied entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  The 
appellant was notified of those decisions and filed a timely 
Notice of Disagreement taking issue with the denial of her 
claim for DIC benefits based upon her claim for service 
connection for the cause of the veteran's death.  

The appellant was provided a Decision Review Officer (DRO) 
election letter on October 24, 2001.  She subsequently 
elected to follow the traditional appeals process and 
declined have her claim reviewed by a Decision Review 
Officer.  The appellant perfected her appeal by the timely 
submission of her Substantive Appeal (VA Form 9).  In that 
document, she requested a hearing before a Veterans Law Judge 
of the Board of Veterans' Appeals sitting in Washington, DC.

The appellant appeared and offered testimony in support of 
her claim at a June 2002 hearing held before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals.  In her 
testimony, the appellant called attention to the late 
veteran's service-connected shrapnel wounds of the right leg, 
right thigh, orbital cavities right gluteal area, right 
lateral hip, face, anterior chest, and right lower quadrant 
of the abdomen.  She further asserted that the late veteran 
became aware that he had cancer in approximately January 1999 
after losing his appetite and losing weight; that he had 
tests that showed nothing because they could not do MRI's 
because of retained shrapnel from his service-connected shell 
fragment wounds; she called attention to the November 1, 
2000, letter from Dr. G.G.G., in which he stated, in 
pertinent part, that the claimant had sustained multiple 
wounds caused by shrapnel that was still retained in his 
body; and that because of such impediment, he could not 
receive the benefit of magnetic resonance imaging (MRI) 
testing that could have sped up his diagnosis of carcinoma of 
the pancreas.  The appellant testified that she had not 
discussed that issue with any other physicians.  The 
appellant further testified that the late veteran 
subsequently had a liver biopsy at St. Francis Medical 
Center-Peoria, where his carcinoma of the pancreas was 
diagnosed, and that she belives that such would have been 
diagnosed earlier were it not for the lack of MRI tests due 
to the late veteran's multiple shrapnel wounds.  She 
indicated that Dr. Dr. J.B.G. of St. Francis Medical Center-
Peoria believed that "it was possible."  Other witnesses 
testified as to the effects of the late veteran's cancer and 
his efforts to obtain medical care for that disease.  

In July 2003, the case was Remanded to the RO for purposes of 
ensuring that all notice and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) were afforded 
the claimant in the development of her claim, and to then 
readjudicate the claim for service connection for the cause 
of the veteran's death.  Additional evidence was obtained 
from Community Hospital of Ottawa was discussed earlier in 
this decision.  A Supplemental Statement of the Case was 
provided the claimant and her representative addressing that 
additional evidence.

By Board letter of February 12, 2003, the appellant was 
notified that additional medical records had been obtained 
from Community Hospital of Ottawa, and notified that she or 
her representative could submitadditional evidence or 
argument in response to the new evidence, or she could tell 
the Board to go ahead with her appeal.  In her reponse, 
received at the Board in March 2003, the appellant stated 
that while it may be possible that the late veteran did not 
have contact with AO herbicide while in the Republic of 
Vietnam, that he also could have come into contact with AO 
herbicide while serving in Republic of Vietnam; that such 
contact could have resulted in his developing the cancer that 
eventually took his life; and that due to the shrapnel lodged 
in his body, a MRI was not possible, thus precluding early 
detection of the cancerous growths which would have been 
beneficial in fighting the disease.  


II.  Analysis

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2000);  38 C.F.R. § 3.312(a) (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  
38 U.S.C.A. § 1310 (West 2000);  38 C.F.R. § 3.312(a) (2003).
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
         (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.
         (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
        (4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was 
of itself of a progressive or debilitating nature.
    (c) Evaluation of evidence.  (1) Affirmative evidence is 
necessary to justify reversal of service department findings 
of mental unsoundness where Department of Veterans Affairs 
criteria do not otherwise warrant contrary findings.  (2) In 
all instances any reasonable doubt should be resolved 
favorably to support a finding of service connection 
(§ 3.102).

The record in this case shows that the late veteran served on 
active duty with the United States Marine Corps from December 
1964 to December 1968, including service in the Republic of 
Vietnam from July 30, 1967, to April 24, 1968.  

The record shows during the veteran's lifetime, a rating 
decision of October 2000 denied the veteran's claim for 
service connection for primary biliary ductal or pancreatic 
adenocarcinoma as residual to Agent Orange herbicide 
exposure.  In her Application for Dependency and Indeminity 
Compensation (DIC), Death Benefits and Accrued Benefits by a 
surviving Spouse or Child (VA Form 21-534), the appellant 
herein has raised the identical claim, based, in part, upon 
her belief that his fatal primary biliary ductal or 
pancreatic adenocarcinoma was the result of herbicide 
exposure while in the Republic of Vietnam.  With her 
application, the appellant submitted a internet article 
titled "Malignant Pleural Effusion.".  The record shows, 
however, that the late veteran did not have a diagnosed 
malignant pleural effusion, but a well-established primary 
biliary ductal or pancreatic adenocarcinoma.  primary biliary 
ductal or pancreatic adenocarcinoma

As to the specific contention that the veteran was exposed to 
AO herbicide, which resulted in the development of primary 
biliary ductal or pancreatic adenocarcinoma, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2000); 38 C.F.R. § 3.307(a)(6)(iii) (2003) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2000); 38 C.F.R. § 
3.307(d) (2003) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset. 38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2003).  The Board notes that 
primary biliary ductal or pancreatic adenocarcinoma is not 
among the diseases which may be presumptively service 
connected based upon herbicide exposure.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998). See Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997). Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for primary biliary ductal 
or pancreatic adenocarcinoma on a direct incurrence basis.

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam from July 30, 
1967, to April 24, 1968 during the Vietnam era.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record shows that the veteran did not 
have primary biliary ductal or pancreatic adenocarcinoma 
during service, at the time of service separation, or within 
any applicable presumptive period for malignant tumors.  
Further, the medical record shows that the late veteran did 
not have a condition enumerated as a presumptive disability 
based upon herbicide exposure.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the appellant is not 
entitled to a presumption that the late veteran's primary 
biliary ductal or pancreatic adenocarcinoma, which was first 
manifest in May 2000, is etiologically related to exposure to 
herbicide agents used in Vietnam.  

In sum, as the late veteran did not have a disability for 
which presumptive service connection may be accorded due to 
his presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death due 
to exposure to herbicide agents in service while serving in 
Vietnam.

The appellant has also contended that the late veteran's 
service-connected shell fragment wounds left him with 
retained metallic fragments; and that the presence of such 
retained metallic fragments made it impossible for him to 
undergo MRI tests, thus precluding early detection of the 
cancerous growths which would have been beneficial in 
fighting the disease.  

With all due respect to the appellant's contentions and 
testimony (and the testimony of her witness), they are not 
shown to be medical experts and, for that reason, they are 
not competent to express an authoritative opinion regarding 
an issue of medical causation or the diagnosis of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In support of that argument, the applellant submitted a 
November 1, 2000, letter from Dr. G.G.G., a private surgeon, 
in which he stated that in about May 2000, he had diagnosed 
the veteran with carcinoma of the pancreas with liver 
metastasis; that the veteran died from his illness on October 
[redacted], 2000; that the claimant had sustained multiple wounds 
caused by shrapnel that was still retained in his body; that 
because of such impediment, he could not receive the benefit 
of magnetic resonance imaging (MRI) testing that could have 
sped up his diagnosis of carcinoma of the pancreas; and that 
such is the nexus of the veteran's previous war injuries and 
the cancer of the pancreas from which he ultimately died.  

The record further shows that an RO letter of January 16, 
2001, asked that physician for details about the way in which 
the veteran's retained metallic foreign bodies barred or 
delayed the use of MRI testing equipment, including the 
length of any delay in making the proper diagnosis and the 
effect of the delay on treatment and the prognosis for the 
veteran's carcinoma; whether any other types of medical tests 
were available in order to timely make the proper diagnosis; 
and, if so, whether such tests were also delayed because of 
the veteran's retained metallic foreign bodies.  In his 
response, received in February 2001, Dr. G.G.G. stated that 
the delay regarding diagnosis of the veteran's carcinoma of 
the pancreas was "a few days" and consequently not a real 
factor in the evolution and final outcome of his disease 
process, which was quite advanced at the time the diagnosis 
was finally made.  

The Board accepts the stated conclusion by Dr. G.G.G. that 
the delay regarding diagnosis of the veteran's carcinoma of 
the pancreas was "a few days" and consequently [was] not a 
real factor in the evolution and final outcome of his disease 
process.  In addition, the Board notes that the record is 
devoid of any other competent medical evidence which 
associates the late veteran's fatal primary biliary ductal or 
pancreatic adenocarcinoma hastened or contributed to the 
veteran's death.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for the cause 
of the veteran's death is not warranted on a direct basis or 
presumptive basis, or on a presumptive basis as due to 
herbicide exposure while serving in the Republic of Vietnam.  
Accodingly, that claim must be denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



Z43______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



